         Case 4:19-cv-05210-RMP         ECF No. 237   filed 06/26/20   PageID.5191 Page 1 of 5



       JOSEPH H. HUNT
     1 Assistant Attorney General
       WILLIAM D. HYSLOP
     2
       United States Attorney
     3 ALEXANDER K. HAAS
       Branch Director
     4 ERIC J. SOSKIN
       Senior Trial Counsel
     5 KERI L. BERMAN
       KUNTAL V. CHOLERA
     6 JOSHUA M. KOLSKY, DC Bar No. 993430
       JASON C. LYNCH
     7
       JORDAN L. VON BOKERN
     8 Trial Attorneys
       United States Department of Justice
,    9 Civil Division, Federal Programs Branch

    10 Attorneys for Defendants

    11
                                  UNITED STATES DISTRICT COURT
    12
                                 EASTERN DISTRICT OF WASHINGTON
    13                                     AT SPOKANE

    14 STATE OF WASHINGTON, et al.,

    15                             Plaintiffs,             No. 4:19-cv-5210-RMP

    16                      v.                            REPORT PURSUANT TO MAY 13,
                                                          2020 ORDER
    17 UNITED STATES DEPARTMENT OF
       HOMELAND SECURITY, et al.,
    18

    19                             Defendants

    20

    21

    22

         REPORT PURSUANT TO                                                 U.S. DEPARTMENT OF JUSTICE
         MAY 3, 2020 ORDER                                              1100 L St. NW, Washington, DC, 20003
         NO. 4:19-CV-05210-RMP                                                                (202) 353-0533
     Case 4:19-cv-05210-RMP     ECF No. 237    filed 06/26/20   PageID.5192 Page 2 of 5




 1          Defendants respectfully submit this report pursuant to the Court’s May 13, 2020

 2 Order Denying in Part and Granting in Part Defendants’ Motion to Stay Discovery Order

 3 re: Privilege Log (“Order”). ECF No. 219. The Court ordered Defendants to produce a

 4 privilege log pertaining to Defendants’ administrative record on a rolling basis starting

 5 on June 12, 2020. Id. at 6. The Court further ordered Defendants to make reports to the

 6 Court and Plaintiffs every other Friday, on their progress toward completion of the

 7 privilege log. Id.

 8          Notifying Custodians of Obligation to Preserve Documents

 9          First, the Court ordered Defendants to report on their progress in “notifying

10 potential custodians of their obligation to preserve potentially relevant documents, even

11 if assertedly privileged[.]” Order at 6. As discussed in Defendants’ June 12, 2020 report,

12 Defendants have notified all potential custodians of their obligation to preserve

13 potentially relevant documents, even if assertedly privileged.

14          Segregating Privileged Documents for Review

15          Second, the Court ordered Defendants to report on their progress in “segregating

16 all assertedly privileged documents for review.” Order at 6.

17          Defendants reported in their June 12, 2020 report that they had collected email

18 records from 49 custodians. Since then, Defendants have collected email records from

19 five additional custodians and collected additional email records from two of the 49

20 custodians. Accordingly, email records for all custodians have now been collected. The

21 emails for those custodians have been batched for review by the Department of Justice,

22 except for approximately five custodians whose documents will soon be added to the
     REPORT PURSUANT TO                             1                        U.S. DEP’T OF JUSTICE
     MAY 13, 2020 ORDER                                         1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                            (202) 305-7664
         Case 4:19-cv-05210-RMP   ECF No. 237    filed 06/26/20   PageID.5193 Page 3 of 5




 1 review batches.

 2            Although email records are expected to constitute the vast majority of documents

 3 subject to the Court’s Order, Defendants are also working to collect non-email electronic

 4 documents and paper documents, if any, that do not also exist in electronic form. At this

 5 time, due to the COVID-19 crisis and the telework status of most agency personnel,

 6 Defendants cannot determine whether there are any paper documents that will need to be

 7 collected, as those documents are physically located in agency offices and are therefore

 8 currently inaccessible.

 9            Logging Privileged Documents

10            Third, the Court ordered Defendants to report on their progress in logging

11 privileged documents pursuant to Fed. R. Civ. P. 26(b)(5)(A). Order at 6. As of June 26,

12 2020, 41,882 documents have been batched for review in the DOJ document review

13 platform. 2,595 of those documents have been reviewed and 40 are listed on the privilege

14 log. 1 In addition, several documents have been identified that contain third party equities

15 and which Defendants expect to include in future installments of the privilege log after

16 consulting with the appropriate third parties.

17

18 Dated: June 26, 2020                      Respectfully submitted,
19
                                             JOSEPH H. HUNT
20                                           Assistant Attorney General

21   1
         In percentage terms, roughly 6.2% of the batched documents have been reviewed. As
22 noted above, additional documents will be added to the review platform.
     REPORT PURSUANT TO                               2                        U.S. DEP’T OF JUSTICE
     MAY 13, 2020 ORDER                                           1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                              (202) 305-7664
     Case 4:19-cv-05210-RMP   ECF No. 237   filed 06/26/20   PageID.5194 Page 4 of 5




 1                                     WILLIAM D. HYSLOP
                                       United States Attorney
 2

 3                                     ALEXANDER K. HAAS
                                       Branch Director
 4
                                          /s/ Joshua M. Kolsky
 5                                     ERIC J. SOSKIN
                                       Senior Trial Counsel
 6                                     KERI L. BERMAN
                                       KUNTAL V. CHOLERA
 7
                                       JOSHUA M. KOLSKY, DC Bar No. 993430
 8                                     JASON C. LYNCH
                                       JORDAN L. VON BOKERN
 9                                     Trial Attorneys
                                       United States Department of Justice
10                                     Civil Division, Federal Programs Branch
                                       1100 L Street NW
11                                     Washington, D.C. 20005
                                       Tel: (202) 305-7664
12
                                       Fax: (202) 616-8460
13                                     Joshua.kolsky@usdoj.gov

14                                     Attorneys for Defendants

15

16

17

18

19

20

21

22
     REPORT PURSUANT TO                          3                        U.S. DEP’T OF JUSTICE
     MAY 13, 2020 ORDER                                      1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                         (202) 305-7664
     Case 4:19-cv-05210-RMP      ECF No. 237    filed 06/26/20   PageID.5195 Page 5 of 5




 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on June 26, 2020, I electronically filed the foregoing with the
 3 Clerk of the Court using the CM/ECF system, which will send notification of such

 4 filing to all users receiving ECF notices for this case.

 5
                                            /s/ Joshua Kolsky
 6                                          JOSHUA KOLSKY
                                            United States Department of Justice
 7                                          Civil Division, Federal Programs Branch
                                            1100 L Street, NW
 8                                          Washington, D.C. 20005
 9                                          Attorney for Defendants
10

11

12

13

14

15

16

17

18

19

20

21

22
